ON REHEARING
BARFIELD, C.J.
In light of the Florida Supreme Court’s very recent decision in State v. Huggins, 26 Fla. L. Weekly S174, — So.2d -, 2001 WL 278107 (Fla. March 22, 2001), this court’s opinion of March 12, 2001, is WITHDRAWN. Appellant’s conviction is AFFIRMED, but his sentence is VACATED and the case is REMANDED to the trial court for resentencing without reference to the Prison Releasee Reoffender Act, section 775.082(9)(a)l.q., Florida Statutes (1999).
WOLF and POLSTON, JJ., concur.